Probation Form No. 35                                 Report and Order Terminating Probation I
(1/92)                                                                      Supervised Release
                                                              Prior to Original Expiration Date

                                  UNITED STATES DISTRICT COURT           I LSDC SD\rY
                                             for the                       DOCUME~T
                                                                           ,~
                                 SOUTHERN DISTRICT OF NEW YORK
                                                                           '.   1   1 1
                                                                                    ,"
                                                                                          ·r-R
                                                                                                 l   '>,'JC:\LLY FILED
                                                                          /ooc            -:+: _ _
         UNITED STATES OF AMERICA                                         ~?..:.~.~.i_!_li.ED.            f - 11   ·fl A.
                            v.                    Docket No. 0208 1: 1OCR00905-32 (L TS)

                        Abel Matos


        On July 31, 2017, the above named was placed on Supervised Release for a period of five
(5) years. He has complied with the rules and regulations of Supervised Release and is no longer
in need of supervision. It is accordingly recommended that Abel Matos be discharged from
Supervised Release.




                                                 by
                                                       Jennifer Arango
                                                       U.S. Probation Officer Assistant




                                      ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

                       ,lg.
           Date this ---~~--day of _ _ '--I IT~
                                     ~_\_"_'<r-.11------- , 20 ~
                                                               """"




                                                      ~-.
                                                       Honorable Laura Taylor Swain
                                                       U.S. District Judge
